DETAILED ACTION
Applicant’s amendment and arguments filed May 9, 2022 is acknowledged.
Claims 1-4 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (hereinafter Nakamura) (U.S. Patent Application Publication # 2020/0280750 A1) in view of WATFORD et al. (hereinafter Watford) (U.S. Patent Application Publication # 2013/0132789 A1), and further in view of Brennum (U.S. Patent Application Publication # 2015/0026542 A1).
Regarding claim 1, Nakamura teaches and discloses a redundant transmission system comprising: 
in transmitter A (transmitter, 13a, figure 3), packet creator A (IP-packet generating unit; figures 4 and 6) receiving signal S (video signal received at the video signal receiving unit; figures 4 and 6) and sending packets to selector A (sending unit, figures 4 and 6) (figures 3, 4, and 6; [0033]; [0040]; teaches the transmitter receives a signal from the distributor and generates an IP-packet which is sent along a path); 
in transmitter B (transmitter, 13b, figure 3), packet creator B (IP-packet generating unit; figures 4 and 6) receiving signal S (video signal received at the video signal receiving unit; figures 4 and 6) and sending packets to selector B (sending unit, figures 4 and 6) (figures 3, 4, and 6; [0033]; [0040]; teaches another transmitter receives a signal from the distributor and generates an IP-packet which is sent along another path); 
selector A and B (sending unit for respective transmitter, figures 4 and 6) outputs connected to respective paths A and B (path 16/17, figure 3) (figures 3, 4, and 6; [0033]; [0040]; teaches the output of the sending unit for the respective transmitters connected to a respective path such as path (16/17) as depicted in the figures); 
in one of the transmitters the selector (sending unit, figures 4 and 6) passing packets created by the one transmitter ([0033]; [0040]; [0053]; teaches the sending unit in the transmitter further transmits the packets generated at the IP-packet generating unit); in the other of the transmitters, the selector (sending unit, figures 4 and 6) passing packets from the one transmitter after they are modified ([0033]; [0053]; [0057]; [0059]; teaches the sending unit in the other transmitter further transmits the packets generated at the IP-packet generating unit after the packets has been modified by the initialization instructing unit and sequence number setting unit; figure 6).
However, Nakamura may not expressly disclose if the transmitters are communicating then the sequence numbers of A and B packets are synchronized via copying (although Nakamura does teach synchronization of the transmitters; [0022]; [0032]).
Nonetheless, in the same field of endeavor, Watford teaches and suggests if the transmitters are communicating then the sequence numbers of A and B packets are synchronized via copying ([0004]; “…encapsulating the video input stream into Ethernet packets including sequencing and timing, duplicating the Ethernet packets, transmitting the duplicated Ethernet packets over separate line ports over a network…creating forward error correction packets for the Ethernet packets, and transmitting the forward error correction packets along with the duplicated Ethernet packets…”; [0006]; teaches the sequence of the packets are synchronized via duplication).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sequence of the packets are synchronized via duplication as taught by Watford with the system as disclosed by Nakamura for the purpose of providing error correction and protection switching for transmitting data in the network, as suggested by Watford.
However, Nakamura, as modified by Watford, may not expressly disclose wherein received path A and received path B are merged after bad packets are removed, the merger of corresponding good packets resulting in a good packet overwriting a good packet.
Nonetheless, in the same field of endeavor, Brennum teaches and suggests wherein received path A and received path B are merged after bad packets are removed, the merger of corresponding good packets resulting in a good packet overwriting a good packet (abstract; [0016]; [0017]; [0040]; [0045]; teaches the IP packet streams are combined after error correction and overwriting IP packet).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the streams are combined after error correction and overwriting IP packet as taught by Brennum with the system as disclosed by Nakamura, as modified by Watford, for the purpose of providing error resiliency for transmitting data in the network.

Regarding claim 2, Nakamura, as modified by Watford and Brennum, further teaches and suggests wherein: if the transmitters are communicating then a bad packet causes the one transmitter to become the other transmitter; and, the bad packet causes the other transmitter to become the one transmitter ([0033]; [0038]; figure 3; teaches packet from one transmitter is utilized over the other).

Regarding claim 3, Nakamura, as modified by Watford and Brennum, further teaches and suggests if the transmitters are communicating then transmitter A working as the master transmitter and transmitter B working as the slave transmitter: a payload, RTP header, and IP + MAC header in the packets sent to selector A; transmitter A packets transported over path A; and, path B transporting modified A packets ([0033]; [0038]; [0040]; figure 3; teaches the transmitters functioning as a master and slave PTP where a payload, RTP header and MAC header are included in the packet), but may not expressly disclose the modified A packets having their IP and MAC headers overwritten with packet B IP and MAC headers.
Nonetheless, Brennum further teaches and suggests the modified A packets having their IP and MAC headers overwritten with packet B IP and MAC headers ([0044]; [0054]; teaches modifying the packet).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modifying the packet as taught by Brennum with the system as disclosed by Nakamura, as modified by Watford and Brennum, for the purpose of providing error resiliency for transmitting data in the network.
Regarding claim 4, Nakamura, as modified by Watford and Brennum, discloses the claimed invention, but may not expressly disclose if the transmitters are communicating then a transmitter B RTP sequence number synchronizer receiving a sequence number from an A packet; a B packet corresponding to the A packet adopting the A packet sequence number; and, transmitter B packets ready for transport on path B in the event that transmitter B becomes the master transmitter.
Nonetheless, Watford further teaches and suggests if the transmitters are communicating then a transmitter B RTP sequence number synchronizer receiving a sequence number from an A packet; a B packet corresponding to the A packet adopting the A packet sequence number; and, transmitter B packets ready for transport on path B in the event that transmitter B becomes the master transmitter ([0004]; “…encapsulating the video input stream into Ethernet packets including sequencing and timing, duplicating the Ethernet packets, transmitting the duplicated Ethernet packets over separate line ports over a network…”; [0006]; [0024]; teaches the sequence of the packets are synchronized via duplication)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sequence of the packets are synchronized via duplication as taught by Watford with the system as disclosed by Nakamura, as modified by Watford and Brennum, for the purpose of providing error correction and protection switching for transmitting data in the network, as suggested by Watford.


Response to Arguments
Applicant’s arguments, filed May 9, 2022, with respect to the rejection(s) of claim(s) 1-4 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WATFORD et al. (U.S. Patent Application Publication # 2013/0132789 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
June 13, 2022